Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7, 10-12, 16, 17, 22-24 and 26-28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hasenzahl et al (US 2007/0055009 A1) (with (i) AEROSIL product information sheets obtained from the websites: https://products-re.evonik.com/www2/uploads/productfinder/AEROSIL-R-202-EN.pdf and https://products-re.evonik.com/www2/uploads/productfinder/AEROSIL-R-805-EN.pdf, which are being cited here merely to support the Examiner’s position that Hasenzahl’s AEROSIL products R202 and R805 have pH less than 6); and with (ii) AEROSILTM-Fumed Silica Technical Overview obtained from the website: https://www.l-i.co.uk/contentfiles/270.pdf, which is being cited here merely to support the Examiner’s position that all AEROSIL products have level of metal impurities of less than 10 ppm).
Hasenzahl teaches (abstract) a pulverulent mixture comprising (i) an aqueous hydrogen peroxide solution and (ii) a hydrophobic pyrogenically prepared silicon dioxide powder (instant fumed silica inert to the at least one peroxide compound) that is present in the amount of less than 9 wt.%, which means that the aqueous hydrogen peroxide solution is present in the amount of more than 91 wt.%.  In [0008], Hasenzahl teaches that its pulverulent mixture is a freely flowable powder (thus teaching instant limitation “while remaining dry to the touch”).  Thus, Hasenzahl teaches instant delivery system of claims 1, 5, 6, 16, 17 and 22.
With respect to instant claims 2 and 23, Hasenzahl teaches ([0015]-[0016]) stabilizers such as stagnates, phosphates, pyrophosphate or EDTA can be added in the amount of 0.01-1 wt.% to the powder (pulverulent) mixture to prevent decomposition.  Thus, Hasenzahl teaches instant claims 2 and 23.
With respect to instant claims 3 and 7, as the suitable examples for its hydrophobic fumed silicon dioxide, Hasenzahl teaches (see Table 1) AerosilTM products including AerosilTM R202 and AerosilTM R805, both of which have a pH less than 6, as evidenced by the AEROSIL product information sheets (obtained from the websites cited above).  Hasenzahl specifically uses AerosilTM R202 in its working example 4 (see Table 2). Thus, Hasenzahl teaches instant claims 3 and 7.
With respect to instant claims 4 and 10-12, all AEROSILTM products (including Hasenzahl’s AerosilTM products such as AerosilTM R202 and AerosilTM R805) have level of metal impurities such as Al, Ca, Cr, Cu, Fe, K, Li, Mg, Na, Ni, P, Ti and Zr) of less than 10 ppm, as evidenced by AEROSILTM-Fumed Silica Technical Overview (obtained from the website cited above) (see pg.33 (under “Trace metallic impurities”) and pg.34, Table 6).  Thus, Hasenzahl teaches instant claims 4 and 10-12.
With respect to instant claim 24, for the reasons already explained above, Hasenzahl  teaches instant claim 24 (including instant limitation as to the stabilizer being present at least 0.001% - as discussed above, Hasenzahl teaches the amount of the stabilizer to be 0.01-1 wt.%).
With respect to instant claims 26-28, Hasenzahl shows (Table 2) that its powder mixture retains more than 90% of the initial H2O2 concentration after 60 days: even though Hasenzahl does not explicitly state the temperature at which the mixture was stored, because the level of the metal impurities and the pH of Hasenzahl’s fumed silica meets instant metal impurities and instant pH limitations, it is the Examiner’s position that Hasenzahl’s powder mixture would inherently retain more than 90% of the initial H2O2 after storage for 1 week at 50oC as recited in instant claims 26-28.  Thus, Hasenzahl teaches instant claims 26-28.
Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hasenzahl et al (US 2007/0055009 A1).
With respect to instant claims 18 and 20, Hasenzahl teaches ([0014]) that the content of hydrogen peroxide for its hydrogen peroxide aqueous solution is preferably 5-70 wt.%.  Such range overlaps with instant range (at least 50 wt.%) of claim 18, thus rendering instant range prima facie obvious.  In the case “where the [claimed] ranges overlap or lie inside ranges disclosed by the prior art,” a prima facie case of obviousness would exist which may be overcome by a showing of unexpected results, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  Thus, Hasenzahl renders obvious instant claims 18 and 20. 
Claim(s) 1-15, 17, 18, 22, 23 and 26-28 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Wilmotte et al (WO 2006/018549 A1 and its machine-assisted English translation) or, in the alternative, under 35 U.S.C. 103 as obvious over Wilmotte et al (WO 2006/018549 A1 and its machine-assisted English translation).

Wilmotte teaches ([0015]) a powdery solid composition containing silica and H2O2 that is substantially stable for a long period of time in storage and can give a gel upon contact with water wherein the gel contains H2O2 and is substantially stable over time, regardless of the H2O2 content.  Wilmotte’s powdery solid composition is formed by first mixing (i) a gelling agent, (ii) H2O2 in aqueous solution, acids, or mixtures thereof and (iii) a dispersing agent to form a gel (see [0024]-[0033], [0040], [0057]-[0062]). The gel is then lyophilized to form a powdery solid ([0063]-[0067]).  Wilmotte teaches ([0036]) that as the gelling agent, a hydrophilic fumed silica (instant inorganic solid support) is preferred and mentions (see [0039]) CAB-O-SIL M-5 among the particular examples for the hydrophilic fumed silica.  Since there are only several examples given in [0039], one skilled in the art would immediately be able to envisage using CAB-O-SIL M-5 as Wilmotte’s hydrophilic fumed silica (as the gelling agent).  Or, alternatively, it would have been obvious to one skilled in the art to use CAB-O-SIL M-5 as Wilmotte’s hydrophilic fumed silica with a reasonable expectation of success.  CAB-OSIL M-5 is also taught by applicant in present specification (see Table 6 on pg.21-22).  According to Table 6, CAB-O-SIL M-5 has low impurity level and pH value of 3.6-4.5; another table on pg.18 of present specification shows that the CAB-O-SIL M-5 contains metal impurities (Al, As, Ba, Ca, Cd, Co, Cr, Cu, Fe, K, Mg, Mn, Mo, Na, Ni, P, Pb, Sb, Si, Sn, Sr, Ti, V, W, Zn and Zr) that are less than 10 ppm.  Wilmotte furthermore teaches ([0046] and [0050]) that as the dispersing agent, sequestrants, such as ehylenediaminetetraacetic acid (EDTA – instant stabilizer), can be used.  Thus, Wilmotte teaches or renders obvious instant claims 1-14, 22 and 23. 
With respect to instant claim 15, Wilmotte teaches (see Example 1 in [0083]-[0088]) that its stabilizer can be present in the amount of 0.14 wt.% as calculated by the Examiner (based on 1 g of HEDP and 1 g of picolinic acid, divided by 1449 g of the mixture in total).  Thus, Wilmotte teaches or renders obvious instant claim 15.
With respect to instant claims 17 and 18, in its Example 1, Wilmotte uses 876 g of 50% aqueous H2O2 solution per 1449 g of the mixture in total, which gives about 60 wt.% for the peroxide liquid solution weight.  Thus, Wilmotte teaches or renders obvious instant claims 17 and 18.  
With respect to instant claims 26-28, since Wilmotte’s CAB-O-SIL M-5 has the level of the metal impurities and the pH which meets instant metal impurities and instant pH limitations, it is the Examiner’s position that Wilmotte’s powdery solid composition would inherently retain more than 90% of the initial H2O2 after storage for 1 week at 50oC as recited in instant claims 26-28.  Thus, Wilmotte teaches or renders obvious instant claims 26-28.  
Claims 16, 24 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Wilmotte et al (WO 2006/018549 A1 and its machine-assisted English translation).
As discussed above in Paragraph 8, in its specific Example 1 Wilmotte’s composition comprises about 60 wt.% of the peroxide liquid solution, but the reference does not teach a general range for the amount of its peroxide liquid solution. Instant range of at least 70 wt.% (as claimed in claims 16, 24 and 25) for the peroxide liquid solution would have been obvious to one skilled in the art before the effective filing date of the claimed invention since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.  Thus, Wilmotte renders obvious instant claims 16, 24 and 25 (other limitations in claims 24 and 25 have been already addressed in Paragraph 8 above).  
Allowable Subject Matter
Claims 19 and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  None of the cited prior arts teaches or suggests instant delivery system containing the hydrophilic fumed silica and at least one peroxide compound that is in an aqueous solution of hydrogen peroxide wherein the hydrogen peroxide aqueous solution comprises at least 70% hydrogen peroxide (Wilmotte specifically states in [0040] that its hydrogen peroxide in aqueous solution can have a H2O2 concentration of 0.5-60 wt.%).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIN J. LEE whose telephone number is (571)272-1333.  The examiner can normally be reached on M-F 9 am-5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Kwon can be reached on 571-272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.




/SIN J LEE/Primary Examiner, Art Unit 1613                                                                                                                                                                                                        March 13, 2021